DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (method of implanting a medical device) and Species E (Figures 19a-19c) in the reply filed on 04/04/2022 is acknowledged. Applicant states that claims 39-43, 51 and 52 read on the above-mentioned elections, however, the parameters/limitations set forth in claim 51 are drawn to non-elected Species D (Figures 18a-18c), and not to elected Species E; thus, claim 51 shall be withdrawn from consideration.
Claims 1, 3, 4, 10, 11, 13, 14, 16, 17, 22 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-43 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, which recites the limitations “the pelvic bone”, on line 4, “the abdominal side”, on line 4, “the caput femur” on line 5, and “the acetabulum” on line 6; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this issue, it is suggested the word “the” be deleted and replaced with the word “a”/”an” in all the above-mentioned limitations.  Furthermore, lines 4-6 set forth the parameter of “creating a hole in the pelvic bone from the abdominal side of the pelvic bone passing into an area of at least one of: the caput femur and the acetabulum”, however this parameter is found to be confusing.  It is not clear how one would access/pass into an area of the caput femur/acetabulum, and/or create an artificial hip joint surface, by creating a hole in the/a “pelvic bone”, let alone creating said hole from an abdominal side of the pelvic bone.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above-mentioned parameter shall be interpreted as “creating a hole in a pelvic region from the abdominal side of a pelvic bone…”.   
Regarding claim 40, which recites the limitation “the skin” on line 5; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this issue, it is suggested the word “the” be deleted.
Regarding claim 41, which, on lines 3-5, sets forth the parameter of “creating a hole in the pelvic bone from the abdominal side of the pelvic bone passing into an area of at least one of: the caput femur and the acetabulum”, however this parameter is found to be confusing.  It is not clear how one would access/pass into an area of the caput femur/acetabulum, and/or create an artificial hip joint surface, by creating a hole in the/a “pelvic bone”, let alone creating said hole from an abdominal side of the pelvic bone.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above-mentioned parameter shall be interpreted as “creating a hole in a pelvic region from the abdominal side of a pelvic bone…”.   
Regarding claim 42, which recites the limitations “the parts”, on line 2, and “the first and second part” on lines 3-4; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this issue, it is suggested both the above-mentioned limitations be amended to state “the first and second artificial hip joint surface parts”.  
Regarding claim 43, which sets forth the parameter of the opening having a cross sectional area “smaller than 530 mm2, preferably smaller than 250 mm2, preferably smaller than 160 mm2, preferably smaller than 110 mm2”; however, this parameter is found to be indefinite, since it is not clear which actual limitation/area would be needed in order to meet the limitation of the claim.  Thus, one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rendering the claim indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations disclosed in claim 41 can be found on lines 4-7 of independent claim 39, from which claim 41 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-43 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geremakis et al. (US PG Pub. 2004/0167629), hereinafter Geremakis, in view of Mears et al. (US Patent No. 7,833,275), hereinafter Mears.
Regarding claims 39-41, Geremakis discloses a method of implanting a medical device, comprising an artificial hip joint surface (12) and a fixating portion/stem (2), illustrated in Figures 1-7D, in a hip joint for providing a joint surface, the method comprising creating an incision and dissecting the joint/hip joint in the area of a caput bone/femur, providing a first artificial hip joint surface part (12/12a), providing a second artificial hip joint surface part (12/12b), and connecting said first and second artificial hip joint surface parts to each other in situ to create at least a portion of said artificial hip joint surface during an operation, illustrated in Figures 1-7D and modified figure 4 below ([0009], Lines 1-2, Last 4; [0058], Line 1; [0059], Lines 1-3; [0061] & claims 21 and 22 – it is to be noted that though the device/description references a shoulder joint, it is clearly stated that the device could be used/is applicable to a hip joint, and thereby meets the limitations of dissecting the hip joint in the area of a caput femur and implanting the device in a hip joint to create an artificial hip joint surface); but Geremakis does not specifically disclose the steps of creating an incision/hole in a pelvic region from the abdominal side of the pelvic bone to pass into an area of a caput femur.

    PNG
    media_image1.png
    292
    292
    media_image1.png
    Greyscale

	However, Mears teaches a method of implanting a minimally invasive medical device at a hip joint, including the steps of creating an incision/hole in a pelvic region from the abdominal side of the pelvic bone to pass into an area of a caput femur (Column 1, Lines 43-54).
	In view of the teachings of Mears, it would have been obvious to one having ordinary skill in the art at the time of the invention for the method of Geremakis, of implanting a medical device at a hip joint, to include the steps of creating an incision/hole in a pelvic region from the abdominal side of the pelvic bone to pass into an area of a caput femur, since this is a well-known step in the art of hip joint surgery, as iterated by Mears.
Regarding claim 42, Geremakis in view of Mears disclose the method according to claim 39 or 40, wherein Geremakis further teaches at least one of the parts (12), of head (10), comprise a locking member/taper lock to fixate said first and second parts to each other using said locking member/taper lock, illustrated in Figures 6A-7D (Geremakis: [0061], Lines 3-9).
Regarding claim 43, Geremakis in view of Mears disclose the method according to claim 39, and though it is not specifically disclosed that the incision/opening has a cross sectional area smaller than 530 mm2; Geremakis states that due to the modular nature of the device, only a small incision would be required for implantation (Geremakis: [0009], Lines 1-3), and Mears states that the incision(s) for a minimally invasive hip arthrodesis are in the range of 2.5-5cm/25-50mm (Mears: Column 1, Lines 43-54).  Thus, it would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate incision/opening size for a minimally invasive surgery method of Geremakis in view of Mears, including a cross sectional area smaller than 530 mm2. Furthermore, it is to be noted that neither the claim, nor the originally filed specification, gave any reason benefit for, or criticality to, the parameter of the incision/opening having a cross sectional area smaller than 530 mm2, as opposed to any other size/area.
Regarding claim 52, Geremakis in view of Mears disclose the method according to claim 39 or 40, wherein Geremakis further teaches connecting said first and second artificial hip joint surface parts such that a substantially even surface is created having a height difference of maximally 1 millimeter (Geremakis: [0061] Lines 20-22 & claim 14 – it is to be noted that the first and second artificial hip joint surface parts create a “continuous and smooth surface”, and one having ordinary skill in the art would equate the term “continuous” to mean the created surface has no height difference, thereby meeting the claimed limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774